Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2022.

Claim Objections
Claim 7 is objected to because it includes reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arfsten (US 2011/0262734).
	Regarding Claims 1, 3-4, and 6-7, Arfsten teaches a process to provide a substrate having anti-soiling properties (reduction of staining, [0113]) comprising the steps: providing a substrate having a surface ([0099]); providing a coating composition comprising: an organic-inorganic core shell nanoparticles having a core comprising an emulsion stabilizer and a shell comprising inorganic oxide ([0079]-[0088]), and at least one water soluble solvent (propanol, [0117]), at least 5 wt. % water based on the total weight of the coating composition ([0089], [0117]), and a non-polymeric organic compound having a boiling point in the claimed range (methanol, [0089]) applying a layer of the composition to the surface to obtain a coated substrate ([0100]); and drying the applied layer to obtain a coated substrate ([0103]).
	Arfsten teaches the composition having a binder, such as alkoxy aluminates ([0071]).  Arfsten teaches the amount of binder is between 1-40% by weight of the solid fraction calculated as the amount of inorganic oxide in the binder relative to the amount of inorganic oxide in the rest of the coating ([0072]) and the amount of solids in the coating composition being 0.5-5% by weight ([0091]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Arfsten to include a binder in any of the concentrations including those within the claimed range, as suggested by the reference, because Arfsten teaches a binder at this concentration being a suitable composition component and in order to keep the integrity of the coating intact ([0070]-[0071]).
	Regarding Claim 2, Arfsten does not explicitly teach the claimed ranges; however, Arfsten teaches the applied layer is exposed to a temperature of 700 degrees Celsius or less, for the duration of 10 hours or less ([0103]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the heat treatment of Arfsten to be at any temperature and time taught by the reference, including those within the claimed range, because Arfsten teaches they are all suitable conditions for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the layer of Arfsten at any of the taught conditions.
	Regarding Claim 5, Arfsten teaches the core-shell nanoparticles have particle size of 79 nm as measured using DLS ([0118]).
	Regarding Claim 8, Arfsten does not explicitly teach an embodiment of a combination of a water soluble solvent, water, and an organic compound having the claimed solubility as claimed; however, Arfsten teaches combinations of water and organic solvents wherein suitable solvents include alcohols, water, and toluene (i.e. an organic compound having a solubility greater than 3 kg/m^3, [0089]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Arfsten to include any combination of suitable solvents, including the claimed combination, because Arfsten teaches they are all suitable solvents for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Arfsten with any combination of the taught solvents.
	Regarding Claim 10, Arfsten teaches a latex/solvent ratio in the claimed range (e.g. NeoCryl/Methanol of Example 1).
	Regarding Claim 11, Arfsten teaches Si ([0117]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arfsten (US 2011/0262734) as applied to claims 1, 2-8, and 10-11 above, and further in view of Arfsten 2 (US 2010/0015433).
	Regarding Claim 9,  Arfsten does not explicitly teach the claimed copolymer; however, Arfsten 2 teaches similar core-shell particles wherein the core polymer is a copolymer of one or more vinyl monomers ([0039]).  Arfsten 2 teaches cationic monomers, for example vinyl monomers bearing neutralized amine functional groups ([0042]), and non-ionic apolar monomers, for example styrene ([0039]). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the particles of Arfsten to include particles, as taught in Arfsten 2, because they are known organic-inorganic core shell particles for use in similar applications in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Arfsten with particles as in Arfsten 2.
	Arfsten 2 is silent as to the specific ratio of cationic monomers to non-ionic apolar monomers; however, Arfsten 2 teaches the degree of polymerization is preferably controlled within specified limits such that favorable results are obtained ([0052]).  Arfsten 2 teaches one embodiment of a copolymer having a ratio of 23:68 ([0052]).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the ratio of monomers in the copolymer of the combined references, as suggested by Arfsten 2, in order to achieve favorable results and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed ratio.
Response to Arguments
Applicant’s arguments, see amendments, filed 5/20/2022, with respect to the previous Claim Objections and Section 112 rejections have been fully considered and are persuasive.  The objection and rejections have been withdrawn. 
Applicant’s arguments, see amendments, filed 5/20/2022, with respect to the rejection(s) of the claim(s) under Section 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and as necessitated by the amendment, a new ground(s) of rejection is made as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712